DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 5/3/2021.  Claims 1-15 are pending in the case.  Claims 1, 6, and 11 are independent claims.

Claim Interpretation
Claims 1-3, 6-8, and 11-13 recite an “HTML feature” and an “audio feature.”  Examiner notes that independent claims 1, 6, and 11 use the transition phrase “comprising” which allows the claimed “HTML feature” to include an audio component and the claimed “audio feature” to include an HTML component.  The two features do not necessarily require different structures.

Claims 2-3, 7-8, and 12-13 recite “wherein the audio file corresponds to a first spoken language” and “wherein the second audio file corresponds to a second spoken language.”  These limitations describe nonfunctional descriptive material and do not carry patentable weight.  The functionality of the electronic device is not affected by the content of the audio files.  See MPEP § 2111.05(I).

Claims 2-3, 7-8, and 12-13 recite “wherein the audio file corresponds to a first spoken language” and “wherein the second audio file corresponds to a second spoken language.”  Assuming an amendment gives these recitations patentable weight, examiner notes they do not necessarily require two different spoken languages.

Claims 3, 8, and 13 recite “local language data indicating a local language associated with [the] client device” and “wherein the first spoken language is the same language as the local language.”  These limitations describe nonfunctional descriptive material and do not carry patentable weight.  The claims do not require the processor to understand the local language data, therefore its matching to the first spoken language may depend on coincidence or the guidance of the user.  The functionality of the electronic device is not affected by the content of the local language data.  See MPEP § 2111.05(I).

Claims 3, 8, and 13 recite “local language data indicating a local language associated with [the] client device” and “wherein the first spoken language is the same language as the local language.”  Assuming an amendment gives these recitations patentable weight, examiner notes that parent claims 1, 6, and 11 use the transition phrase “comprising” which allows the claimed “local language data” to indicate multiple local languages corresponding to all audio files.

The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Accordingly, proper art rejections of method claims 

Claim Objections
Claims 3, 8, and 13 are objected to because they recite the limitation “the first audio file.”  There is insufficient antecedent basis for this limitation.  For the purpose of prior art analysis Examiner assumes this is a reference to “the audio file.”  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 11 recites a “non-transitory, computer-readable media,” which the specification states may be “any other medium that can be used to carry or store desired computer-readable program code” (paragraph 0055 lines 10-11).  The broadest reasonable interpretation of a claim drawn to a medium that can be used to carry computer-readable program code covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of medium.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests amending the specification.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9-11, and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Sarir et al. (2020/0057603, hereinafter Sarir) in view of Cheriyath et al. (US 20090286568 A1, hereinafter Cheriyath) and Chitu (“Audio Pronunciation in Google Search,” 18 August 2011, http://googlesystem.blogspot.com/2011/08/audio-pronunciation-in-google-search.html).

As to independent claim 1, Sarir teaches a client device for use (figure 1A parts “Local Environment 101,” “Voice Assistant 200,” “Electronic Device 400”), and an external server (figure 1A part “Communication Service Infrastructure 300”), having a configurable feature (figure 6 part 905 “What amortization period would you like?”), the external server including a first data structure having an HTML file associated with the configurable feature disposed therein (“the web application server 315 may transmit instructions to the second electronic device 400 to output the response as a non-audible output (e.g., as a pop-up window on the visual display).,” paragraph 0123 lines 9-12), said client device comprising:
a memory (“devices may implement such functions in a programmable processor with code obtained from a machine readable medium,” paragraph 0011 lines 18-20);
a graphic user interface (GUI) (figure 1A part “Visual Interface 427”);
a speaker (figure 1A part “Speaker 245”); and
a processor (figure 1A part “Processor 205”) configured to execute instructions stored on said memory to cause said client device to:
receive a voice command, from a user, related to the configurable feature (“a user makes a request (e.g., via audible input such as a voice command) to initiate a new session as an audible session with the voice assistant device 200,” paragraph 0062 lines 3-6);
display on the GUI an icon indicating an HTML feature associated with the HTML file (figure 6 part 910);
receive a selection by the user of the HTML feature (“the user may interact with the visual interface 900, for example, at 930 selecting a help icon 910 next to the input field for amortization period,” paragraph 0123 lines 1-3);
retrieve, from the external server, the HTML file when the selection corresponds to a selection of the HTML feature (“The web application server 315 may receive this input from the second electronic device and may process this to generate a response, in the context of the visual interface 900,” paragraph 0123 lines 3-6); and
display, on said GUI, the retrieved HTML file when the selection corresponds to a selection of the HTML feature (“the web application server 315 may transmit instructions to the second electronic device 400 to output the response as a non-audible 
Sarir does not appear to expressly teach a method of using a client device with a router, the router having a configurable feature.
Cheriyath teaches a method of using a client device with a router, the router having a configurable feature (“mobile phone 302 accesses the configuration menu through a web-based interface by using a mobile web browser. Here, a web server in router 116 hosts a web interface configured for a mobile phone. Thus, mobile phone 302 uses a web browser operating thereon to access the web interface of router 116,” paragraph 0047 lines 8-13).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the HTML feature of Sarir to comprise the router of Cheriyath.  One would have been motivated to make such a combination to extend the benefits of the HTML feature to use cases involving routers.
Sarir/Cheriyath does not appear to expressly teach a client device for use with an external server, the external server including a second data structure having an audio file associated with the configurable feature disposed therein, said client device comprising instructions to:
display on the GUI an icon indicating an audio feature associated with the audio file;
receive a selection by the user of the audio feature;
retrieve, from the external server, the audio file when the selection corresponds to a selection of the audio feature; and
play, from said speaker, the retrieved audio file when the selection corresponds to the selection of the audio feature.
Chitu teaches a client device for use with an external server (“www.google.com”), having a configurable feature (“dictionary OneBox,” paragraph 1 line 1), the external server including a first data structure having an HTML file (“if you clicked ‘More’ to read all the definitions,” paragraph 1 lines 1-2) associated with the configurable feature disposed therein and a second data structure having an audio file (“audio pronunciation,” paragraph 1 line 1) associated with the configurable feature disposed therein, said client device comprising instructions to:
display on the GUI an icon indicating an HTML feature associated with the HTML file (“More »” link in each figure) and an icon indicating an audio feature associated with the audio file (audio icon in each figure);
receive a selection by the user of one of the HTML feature and the audio feature (“if you clicked,” paragraph 1 line 1);
retrieve, from the external server, the HTML file when the selection corresponds to a selection of the HTML feature (“if you clicked ‘More’ to read all the definitions,” paragraph 1 lines 1-2);
display, on said GUI, the retrieved HTML file when the selection corresponds to a selection of the HTML feature (“if you clicked ‘More’ to read all the definitions,” paragraph 1 lines 1-2);
retrieve, from the external server, the audio file when the selection corresponds to a selection of the audio feature (“Google uses Flash to play the audio file,” paragraph 2 line 1); and
play, from said speaker, the retrieved audio file when the selection corresponds to the selection of the audio feature (“Google uses Flash to play the audio file,” paragraph 2 line 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configurable feature of Sarir/Cheriyath to comprise the audio feature of Chitu.  One would have been motivated to make such a combination to allow the user to select a preferred format in which to receive information.

As to dependent claim 4, the rejection of claim 1 is incorporated.  Sarir/Cheriyath/Chitu further teaches a device wherein said processor is configured to execute instructions stored on said memory to cause said client device to additionally:
communicate with the router by way of a local wireless network (“In the embodiment shown in FIG. 1, first electronic device 110 is a wireless device that communicates with router 116 through wireless access point 114. Thus, packets are sent wirelessly between wireless access point 114 and first electronic device 110, and wireless access point 114 communicates the packets through Ethernet cables to router 116. In other embodiments, wireless access point 114 is integrated into router 116. In one embodiment, wireless access point 114 uses Wi-Fi protocols for 
access the HTML file and the audio file from the external server by way of the router (since the phone is connected to the wifi, its web browser would use that connection).

As to dependent claim 5, the rejection of claim 1 is incorporated.  Sarir/Cheriyath/Chitu further teaches a device wherein said processor is configured to execute instructions stored on said memory to cause said client device to additionally accessing, via the processor, the HTML file and the audio file from the external server without communicating through the router (“In one embodiment, one or more of the internet access services are initially set as disabled in router 116. When a user of first and/or second mobile devices 110, 112 or mobile phone 302 desires to use an internet access service, at least one of the internet access services is enabled in router 116. To enable an internet access service, the configuration settings of router 116 are modified. The configuration settings are modified by accessing a configuration menu of router 116 via a configuration interface,” Cheriyath paragraph 0041 lines 1-9 – since the phone does not initially have internet access via the router, its web browser would use the cellular connection).

As to independent claim 6, Sarir teaches a method of using a client device (figure 1A parts “Local Environment 101,” “Voice Assistant 200,” “Electronic Device 400”), and an external server (figure 1A part “Communication Service Infrastructure 
receiving, from a user and via a processor configured to execute instructions stored on a memory, a voice command related to the configurable feature (“a user makes a request (e.g., via audible input such as a voice command) to initiate a new session as an audible session with the voice assistant device 200,” paragraph 0062 lines 3-6);
displaying, via the processor and on a GUI, an icon indicating an HTML feature associated with the HTML file (figure 6 part 910);
receiving, via the GUI, a selection by the user of the HTML feature (“the user may interact with the visual interface 900, for example, at 930 selecting a help icon 910 next to the input field for amortization period,” paragraph 0123 lines 1-3);
retrieving, via the processor and from the external server, the HTML file when the selection corresponds to a selection of the HTML feature (“The web application server 315 may receive this input from the second electronic device and may process this to generate a response, in the context of the visual interface 900,” paragraph 0123 lines 3-6); and
displaying, on the GUI, the retrieved HTML file when the selection corresponds to a selection of the HTML feature (“the web application server 315 may transmit instructions to the second electronic device 400 to output the response as a non-audible output (e.g., as a pop-up window on the visual display).,” paragraph 0123 lines 9-12).
Sarir does not appear to expressly teach a method of using a client device with a router, the router having a configurable feature.
Cheriyath teaches a method of using a client device with a router, the router having a configurable feature (“mobile phone 302 accesses the configuration menu through a web-based interface by using a mobile web browser. Here, a web server in router 116 hosts a web interface configured for a mobile phone. Thus, mobile phone 302 uses a web browser operating thereon to access the web interface of router 116,” paragraph 0047 lines 8-13).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the HTML feature of Sarir to comprise the router of Cheriyath.  One would have been motivated to make such a combination to extend the benefits of the HTML feature to use cases involving routers.
Sarir/Cheriyath does not appear to expressly teach a method of using an external server, the external server including a second data structure having an audio file associated with the configurable feature disposed therein, said method comprising:
displaying an icon indicating an audio feature associated with the audio file;
receiving, via the GUI, a selection by the user of the audio feature;
retrieving, via the processor and from the external server, the audio file when the selection corresponds to a selection of the audio feature; and
playing, from the speaker, the retrieved audio file when the selection corresponds to the selection of the audio feature.
Chitu teaches a method of using a client device with an external server (“www.google.com”), having a configurable feature (“dictionary OneBox,” paragraph 1 line 1), the external server including a first data structure having an HTML file (“if you clicked ‘More’ to read all the definitions,” paragraph 1 lines 1-2) associated with the configurable feature disposed therein and a second data structure having an audio file (“audio pronunciation,” paragraph 1 line 1) associated with the configurable feature disposed therein, said method comprising:
displaying, via the processor and on a GUI, an icon indicating an HTML feature associated with the HTML file (“More »” link in each figure) and an icon indicating an audio feature associated with the audio file (audio icon in each figure);
receiving, via the GUI, a selection by the user of one of the HTML feature and the audio feature (“if you clicked,” paragraph 1 line 1);
retrieving, via the processor and from the external server, the HTML file when the selection corresponds to a selection of the HTML feature (“if you clicked ‘More’ to read all the definitions,” paragraph 1 lines 1-2);
displaying, on the GUI, the retrieved HTML file when the selection corresponds to a selection of the HTML feature (“if you clicked ‘More’ to read all the definitions,” paragraph 1 lines 1-2);
retrieving, via the processor and from the external server, the audio file when the selection corresponds to a selection of the audio feature (“Google uses Flash to play the audio file,” paragraph 2 line 1); and
playing, from the speaker, the retrieved audio file when the selection corresponds to the selection of the audio feature (“Google uses Flash to play the audio file,” paragraph 2 line 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configurable feature of Sarir/Cheriyath to comprise the audio feature of Chitu.  One would have been motivated to make such a combination to allow the user to select a preferred format in which to receive information.

As to dependent claim 9, the rejection of claim 6 is incorporated.  Sarir/Cheriyath/Chitu further teaches a method comprising:
communicating, via the processor, with the router by way of a local wireless network (“In the embodiment shown in FIG. 1, first electronic device 110 is a wireless device that communicates with router 116 through wireless access point 114. Thus, packets are sent wirelessly between wireless access point 114 and first electronic device 110, and wireless access point 114 communicates the packets through Ethernet cables to 
accessing, via the processor, the HTML file and the audio file from the external server by way of the router (since the phone is connected to the wifi, its web browser would use that connection).

As to dependent claim 10, the rejection of claim 6 is incorporated.  Sarir/Cheriyath/Chitu further teaches a method comprising accessing, via the processor, the HTML file and the audio file from the external server without communicating through the router (“In one embodiment, one or more of the internet access services are initially set as disabled in router 116. When a user of first and/or second mobile devices 110, 112 or mobile phone 302 desires to use an internet access service, at least one of the internet access services is enabled in router 116. To enable an internet access service, the configuration settings of router 116 are modified. The configuration settings are modified by accessing a configuration menu of router 116 via a configuration interface,” Cheriyath paragraph 0041 lines 1-9 – since the phone does not initially have internet access via the router, its web browser would use the cellular connection).

As to independent claim 11, Sarir teaches a non-transitory, computer-readable media (“devices may implement such functions in a programmable processor with code obtained from a machine readable medium,” paragraph 0011 lines 18-20) having 
receiving, from a user and via a processor configured to execute instructions stored on a memory, a voice command related to the configurable feature (“a user makes a request (e.g., via audible input such as a voice command) to initiate a new session as an audible session with the voice assistant device 200,” paragraph 0062 lines 3-6);
displaying, via the processor and on a GUI, an icon indicating an HTML feature associated with the HTML file (figure 6 part 910);
receiving, via the GUI, a selection by the user of the HTML feature (“the user may interact with the visual interface 900, for example, at 930 selecting a help icon 910 next to the input field for amortization period,” paragraph 0123 lines 1-3);
retrieving, via the processor and from the external server, the HTML file when the selection corresponds to a selection of the HTML feature (“The web application server 315 may receive this input from the second electronic device and may process this to generate a response, in the context of the visual interface 900,” paragraph 0123 lines 3-6); and
displaying, on the GUI, the retrieved HTML file when the selection corresponds to a selection of the HTML feature (“the web application server 315 may transmit instructions to the second electronic device 400 to output the response as a non-audible output (e.g., as a pop-up window on the visual display).,” paragraph 0123 lines 9-12).
Sarir does not appear to expressly teach a method of using a client device with a router, the router having a configurable feature.
Cheriyath teaches a method of using a client device with a router, the router having a configurable feature (“mobile phone 302 accesses the configuration menu through a web-based interface by using a mobile web browser. Here, a web server in router 116 hosts a web interface configured for a mobile phone. Thus, mobile phone 302 uses a web browser operating thereon to access the web interface of router 116,” paragraph 0047 lines 8-13).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the HTML feature of Sarir to comprise the router of Cheriyath.  One would have been motivated to make such a combination to extend the benefits of the HTML feature to use cases involving routers.

displaying an icon indicating an audio feature associated with the audio file;
receiving, via the GUI, a selection by the user of the audio feature;
retrieving, via the processor and from the external server, the audio file when the selection corresponds to a selection of the audio feature; and
playing, from the speaker, the retrieved audio file when the selection corresponds to the selection of the audio feature.
Chitu teaches a method of using a client device with an external server (“www.google.com”), having a configurable feature (“dictionary OneBox,” paragraph 1 line 1), the external server including a first data structure having an HTML file (“if you clicked ‘More’ to read all the definitions,” paragraph 1 lines 1-2) associated with the configurable feature disposed therein and a second data structure having an audio file (“audio pronunciation,” paragraph 1 line 1) associated with the configurable feature disposed therein, said method comprising:
displaying, via the processor and on a GUI, an icon indicating an HTML feature associated with the HTML file (“More »” link in each figure) and an icon indicating an audio feature associated with the audio file (audio icon in each figure);
receiving, via the GUI, a selection by the user of one of the HTML feature and the audio feature (“if you clicked,” paragraph 1 line 1);
retrieving, via the processor and from the external server, the HTML file when the selection corresponds to a selection of the HTML feature (“if you clicked ‘More’ to read all the definitions,” paragraph 1 lines 1-2);
displaying, on the GUI, the retrieved HTML file when the selection corresponds to a selection of the HTML feature (“if you clicked ‘More’ to read all the definitions,” paragraph 1 lines 1-2);
retrieving, via the processor and from the external server, the audio file when the selection corresponds to a selection of the audio feature (“Google uses Flash to play the audio file,” paragraph 2 line 1); and
playing, from the speaker, the retrieved audio file when the selection corresponds to the selection of the audio feature (“Google uses Flash to play the audio file,” paragraph 2 line 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configurable feature of Sarir/Cheriyath to comprise the audio feature of Chitu.  One would have been motivated to make such a combination to allow the user to select a preferred format in which to receive information.

As to dependent claim 14, the rejection of claim 11 is incorporated.  Sarir/Cheriyath/Chitu further teaches media wherein the computer-readable instructions are capable of instructing the client device to perform the method further comprising:
communicating, via the processor, with the router by way of a local wireless network (“In the embodiment shown in FIG. 1, first electronic 
accessing, via the processor, the HTML file and the audio file from the external server by way of the router (since the phone is connected to the wifi, its web browser would use that connection).

As to dependent claim 15, the rejection of claim 11 is incorporated.  Sarir/Cheriyath/Chitu further teaches media wherein the computer-readable instructions are capable of instructing the client device to perform the method further comprising accessing, via the processor, the HTML file and the audio file from the external server without communicating through the router (“In one embodiment, one or more of the internet access services are initially set as disabled in router 116. When a user of first and/or second mobile devices 110, 112 or mobile phone 302 desires to use an internet access service, at least one of the internet access services is enabled in router 116. To enable an internet access service, the configuration settings of router 116 are modified. The configuration settings are modified by accessing a configuration menu of router 116 via a configuration interface,” Cheriyath paragraph 0041 lines 1-9 – since the phone .

Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Sarir in view of Cheriyath, Chitu, and Google (“What’s new in Google Search,” 11 December 2019, https://support.google.com/websearch/answer/9673327).

As to dependent claim 2, the rejection of claim 1 is incorporated.  Sarir/Cheriyath/Chitu further teaches a client device:
wherein the audio file corresponds to a first spoken language (“audio pronunciation,” Chitu paragraph 1 line 1), and
wherein said processor is configured to execute instructions stored on said memory to cause said client device to additionally:
receive, via said GUI, a selection by the user of one of the HTML feature (“if you clicked ‘More’ to read all the definitions,” Chitu paragraph 1 lines 1-2) and the audio feature (audio icon in each Chitu figure).
Sarir/Cheriyath/Chitu does not appear to expressly teach a client device:
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein,
wherein the second audio file corresponds to a second spoken language, and
wherein said processor is configured to execute instructions stored on said memory to cause said client device to additionally:
access the second audio file from the external server;
display, via said GUI, a second icon indicating a second audio feature associated with the second audio file;
receive, via said GUI, a selection by the user of the second audio feature;
retrieve, from the external server, the second audio file when the selection corresponds to a selection of the second audio feature; and
play, from said speaker, the retrieved second audio file when the selection corresponds to the selection of the second audio feature.
Google teaches a client device:
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein (“You can switch between American and British,” paragraph 2 line 2),
wherein the audio file corresponds to a first spoken language (“You can switch between American and British,” paragraph 2 line 2),
wherein the second audio file corresponds to a second spoken language (“You can switch between American and British,” paragraph 2 line 2), and
wherein said processor is configured to execute instructions stored on said memory to cause said client device to additionally:
access the second audio file from the external server (“When you encounter the Listen 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
 icon, you can select it to hear the pronunciation of a word in the English dictionary,” paragraph 2 line 1);
display, via said GUI, a second icon indicating a second audio feature associated with the second audio file (“You can switch between American and British,” paragraph 2 line 2 – switching presents a different icon that looks similar);
receive, via said GUI, a selection by the user of one of the audio feature and the second audio feature (“You can switch between American and British,” paragraph 2 line 2);
retrieve, from the external server, the second audio file when the selection corresponds to a selection of the second audio feature (“When you encounter the Listen 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
 icon, you can select it to hear the pronunciation of a word in the English dictionary,” paragraph 2 line 1); and
play, from said speaker, the retrieved second audio file when the selection corresponds to the selection of the second audio feature (“When you encounter the Listen 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
 icon, you can select it to hear the pronunciation of a word in the English dictionary,” paragraph 2 line 1).


As to dependent claim 3, the rejection of claim 1 is incorporated.  Sarir/Cheriyath/Chitu further teaches a client device:
wherein the audio file corresponds to a first spoken language (“audio pronunciation,” Chitu paragraph 1 line 1),
wherein said processor is configured to execute instructions stored on said memory to cause said client device to additionally:
access the first audio file from the external server (“Google uses Flash to play the audio file,” Chitu paragraph 2 line 1);
receive, via said GUI, a selection by the user of one of the HTML feature (“if you clicked ‘More’ to read all the definitions,” Chitu paragraph 1 lines 1-2) and the audio feature (audio icon in each Chitu figure);
retrieve, from the external server, the audio file when the selection corresponds to a selection of the audio feature (“if you clicked ‘More’ to read all the definitions,” Chitu paragraph 1 lines 1-2); and
play, from said speaker, the retrieved audio file when the selection corresponds to the selection of the audio feature (“Google uses Flash to play the audio file,” Chitu paragraph 2 line 1).
Sarir/Cheriyath/Chitu does not appear to expressly teach a client device:
wherein said memory includes local language data indicating a local language associated with said client device, and
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein,
wherein the second audio file corresponds to a second spoken language,
wherein the first spoken language is the same language as the local language.
Google teaches a client device:
wherein said memory includes local language data indicating a local language associated with said client device (“You can switch between American and British,” paragraph 2 line 2 – the current setting is the data), and
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein (“You can switch between American and British,” paragraph 2 line 2),
wherein the audio file corresponds to a first spoken language (“You can switch between American and British,” paragraph 2 line 2),
wherein the second audio file corresponds to a second spoken language (“You can switch between American and British,” paragraph 2 line 2),
wherein the first spoken language is the same language as the local language (“You can switch between American and British,” paragraph 2 line 2 – the current setting is the first language and the data).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configurable feature of Sarir/Cheriyath/Chitu to comprise the second audio feature of Google.  One would have been motivated to make such a combination to allow the user to better select a preferred format in which to receive information.

As to dependent claim 7, the rejection of claim 6 is incorporated.  Sarir/Cheriyath/Chitu further teaches a method:
wherein the audio file corresponds to a first spoken language (“audio pronunciation,” Chitu paragraph 1 line 1), and
wherein said method further comprises:
receiving, via the GUI, a selection by the user of one of the HTML feature (“if you clicked ‘More’ to read all the definitions,” Chitu paragraph 1 lines 1-2) and the audio feature (audio icon in each Chitu figure).
Sarir/Cheriyath/Chitu does not appear to expressly teach a method:
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein,
wherein the second audio file corresponds to a second spoken language, and
wherein said method further comprises:
accessing, via the processor, the second audio file from the external server;
displaying, on the GUI, a second icon indicating an audio feature associated with the second audio file;
receiving, via the GUI, a selection by the user of the second audio feature;
retrieving, from the external server, the second audio file when the selection corresponds to a selection of the second audio feature; and
playing, from the speaker, the retrieved second audio file when the selection corresponds to the selection of the second audio feature.
Google teaches a method:
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein (“You can switch between American and British,” paragraph 2 line 2),
wherein the audio file corresponds to a first spoken language (“You can switch between American and British,” paragraph 2 line 2),
wherein the second audio file corresponds to a second spoken language (“You can switch between American and British,” paragraph 2 line 2), and
wherein said method further comprises:
accessing, via the processor, the second audio file from the external server (“When you encounter the Listen 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
 icon, you can 
displaying, on the GUI, a second icon indicating an audio feature associated with the second audio file (“You can switch between American and British,” paragraph 2 line 2 – switching presents a different icon that looks similar);
receiving, via the GUI, a selection by the user of one of the audio feature and the second audio feature (“You can switch between American and British,” paragraph 2 line 2);
retrieving, from the external server, the second audio file when the selection corresponds to a selection of the second audio feature (“When you encounter the Listen 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
 icon, you can select it to hear the pronunciation of a word in the English dictionary,” paragraph 2 line 1); and
playing, from the speaker, the retrieved second audio file when the selection corresponds to the selection of the second audio feature (“When you encounter the Listen 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
 icon, you can select it to hear the pronunciation of a word in the English dictionary,” paragraph 2 line 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configurable feature of Sarir/Cheriyath/Chitu to comprise the second audio feature of Google.  One would 

As to dependent claim 8, the rejection of claim 6 is incorporated.  Sarir/Cheriyath/Chitu further teaches a method:
wherein the audio file corresponds to a first spoken language (“audio pronunciation,” Chitu paragraph 1 line 1),
wherein the method further comprises:
accessing, via the processor, the first audio file from the external server (“Google uses Flash to play the audio file,” Chitu paragraph 2 line 1);
receiving, via the GUI, a selection by the user of one of the HTML feature (“if you clicked ‘More’ to read all the definitions,” Chitu paragraph 1 lines 1-2) and the audio feature (audio icon in each Chitu figure);
retrieving, via processor and from the external server, the audio file when the selection corresponds to a selection of the audio feature (“if you clicked ‘More’ to read all the definitions,” Chitu paragraph 1 lines 1-2); and
playing, from the speaker, the retrieved audio file when the selection corresponds to the selection of the audio feature (“Google uses Flash to play the audio file,” Chitu paragraph 2 line 1).

wherein the memory includes local language data indicating a local language associated with the client device,
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein,
wherein the second audio file corresponds to a second spoken language,
wherein the first spoken language is the same language as the local language.
Google teaches a method:
wherein the memory includes local language data indicating a local language associated with the client device (“You can switch between American and British,” paragraph 2 line 2 – the current setting is the data),
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein (“You can switch between American and British,” paragraph 2 line 2),
wherein the audio file corresponds to a first spoken language (“You can switch between American and British,” paragraph 2 line 2),
wherein the second audio file corresponds to a second spoken language (“You can switch between American and British,” paragraph 2 line 2),
wherein the first spoken language is the same language as the local language (“You can switch between American and British,” paragraph 2 line 2 – the current setting is the first language and the data).


As to dependent claim 12, the rejection of claim 11 is incorporated.  Sarir/Cheriyath/Chitu further teaches media:
wherein the audio file corresponds to a first spoken language (“audio pronunciation,” Chitu paragraph 1 line 1), and
wherein said method further comprises:
receiving, via the GUI, a selection by the user of one of the HTML feature (“if you clicked ‘More’ to read all the definitions,” Chitu paragraph 1 lines 1-2) and the audio feature (audio icon in each Chitu figure).
Sarir/Cheriyath/Chitu does not appear to expressly teach media:
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein,
wherein the second audio file corresponds to a second spoken language, and
wherein the computer-readable instructions are capable of instructing the client device to perform the method further comprising:
accessing, via the processor, the second audio file from the external server;
displaying, on the GUI, a second icon indicating an audio feature associated with the second audio file;
receiving, via the GUI, a selection by the user of the second audio feature;
retrieving, from the external server, the second audio file when the selection corresponds to a selection of the second audio feature; and
playing, from the speaker, the retrieved second audio file when the selection corresponds to the selection of the second audio feature.
Google teaches media:
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein (“You can switch between American and British,” paragraph 2 line 2),
wherein the audio file corresponds to a first spoken language (“You can switch between American and British,” paragraph 2 line 2),
wherein the second audio file corresponds to a second spoken language (“You can switch between American and British,” paragraph 2 line 2), and
wherein the computer-readable instructions are capable of instructing the client device to perform the method further comprising:
accessing, via the processor, the second audio file from the external server (“When you encounter the Listen 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
 icon, you can select it to hear the pronunciation of a word in the English dictionary,” paragraph 2 line 1);
displaying, on the GUI, a second icon indicating an audio feature associated with the second audio file (“You can switch between American and British,” paragraph 2 line 2 – switching presents a different icon that looks similar);
receiving, via the GUI, a selection by the user of one of the audio feature and the second audio feature (“You can switch between American and British,” paragraph 2 line 2);
retrieving, from the external server, the second audio file when the selection corresponds to a selection of the second audio feature (“When you encounter the Listen 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
 icon, you can select it to hear the pronunciation of a word in the English dictionary,” paragraph 2 line 1); and
playing, from the speaker, the retrieved second audio file when the selection corresponds to the selection of the second audio feature (“When you encounter the Listen 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
 icon, you can select it to hear the pronunciation of a word in the English dictionary,” paragraph 2 line 1).


As to dependent claim 13, the rejection of claim 11 is incorporated.  Sarir/Cheriyath/Chitu further teaches media:
wherein the audio file corresponds to a first spoken language (“audio pronunciation,” Chitu paragraph 1 line 1),
wherein the computer-readable instructions are capable of instructing the client device to perform the method further comprising:
accessing, via the processor, the first audio file from the external server (“Google uses Flash to play the audio file,” Chitu paragraph 2 line 1);
receiving, via the GUI, a selection by the user of one of the HTML feature (“if you clicked ‘More’ to read all the definitions,” Chitu paragraph 1 lines 1-2) and the audio feature (audio icon in each Chitu figure);
retrieving, via processor and from the external server, the audio file when the selection corresponds to a selection of the audio feature (“if you clicked ‘More’ to read all the definitions,” Chitu paragraph 1 lines 1-2); and
playing, from the speaker, the retrieved audio file when the selection corresponds to the selection of the audio feature (“Google uses Flash to play the audio file,” Chitu paragraph 2 line 1).
Sarir/Cheriyath/Chitu does not appear to expressly teach media:
wherein the memory includes local language data indicating a local language associated with the client device,
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein,
wherein the second audio file corresponds to a second spoken language,
wherein the first spoken language is the same language as the local language.
Google teaches media:
wherein the memory includes local language data indicating a local language associated with the client device (“You can switch between American and British,” paragraph 2 line 2 – the current setting is the data),
wherein the second data structure further has a second audio file associated with the configurable feature disposed therein (“You can switch between American and British,” paragraph 2 line 2),
wherein the audio file corresponds to a first spoken language (“You can switch between American and British,” paragraph 2 line 2),
wherein the second audio file corresponds to a second spoken language (“You can switch between American and British,” paragraph 2 line 2),
wherein the first spoken language is the same language as the local language (“You can switch between American and British,” paragraph 2 line 2 – the current setting is the first language and the data).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the configurable feature of Sarir/Cheriyath/Chitu to comprise the second audio feature of Google.  One would have been motivated to make such a combination to allow the user to better select a preferred format in which to receive information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 5903727 A disclosing audio embedded in HTML
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All 
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, 

/Ryan Barrett/
Primary Examiner, Art Unit 2145